Citation Nr: 0706907	
Decision Date: 03/08/07    Archive Date: 03/20/07

DOCKET NO.  96-05 370A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a neck disorder.

2.  Entitlement to an increased disability rating for 
degenerative disc disease of the lumbosacral spine, evaluated 
as 20 percent disabling prior to April 30, 2003 and as 30 
percent disabling thereafter.

3.  Entitlement to a disability rating in excess of 10 
percent for residuals of cystic mastitis prior to April 30, 
2003.


REPRESENTATION

Veteran represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1955 to June 1958 
and from September 1958 to April 1959.

These matters came to the Board of Veterans' Appeals (Board) 
from a December 1994 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.  In March 2005 the Board remanded the appeal for 
further development.

In a May 2006 rating decision the RO increased the ratings 
for residuals of cystic mastitis to 50 percent and 
degenerative disc disease of the lumbosacral spine to 30 
percent and granted special monthly compensation based on 
loss of use of a creative organ, all effective April 30, 
2003.

As discussed in the March 2005 remand the Board observes that 
the veteran was eligible for a maximum 50 percent rating for 
her residuals of cystic mastitis under Diagnostic Code 7626, 
38 C.F.R. § 4.116 (2006).  Because she has been granted the 
maximum 50 percent rating effective April 30, 2003, as well 
as special monthly compensation, there remains no "case or 
controversy" for which the Board must render a decision with 
respect to the current level of disability.  See Swan v. 
Derwinski, 1 Vet. App. 20, 22-23 (1990).  However, the Board 
observes that the issue of entitlement to a disability rating 
in excess of 10 percent for residuals of cystic mastitis 
prior to April 30, 2003, the date of the increased rating, 
remains in appellate status.  

The Board notes that the May 2006 rating decision, when 
granting the increased rating for cystic mastitis, listed the 
disorder as noncompensable from November 14, 1968, until the 
increased rating of 50 percent effective April 30, 2003.  
However, the August 2004 rating decision established a 10 
percent evaluation for that disorder from March 1, 1994.  The 
May 2006 rating decision code sheet does not reflect the 
proper evaluation of 10 percent from March 10, 1994 to April 
30, 2003.  Such must be corrected.

The issue of entitlement to an increased disability rating 
for degenerative disc disease of the lumbosacral spine is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The veteran's neck disorder did not originate in service 
or within one year thereafter, and it is not related to any 
incident of service. 

3.  Prior to May 22, 1995 the veteran's post operative breast 
scars were not tender or ulcerated, and caused no limitation 
of motion of the upper extremities.

5.  Resolving all doubt in the veteran's favor, significant 
alteration in size or form of both breasts existed at the 
time of the revision to the gynecological rating schedule 
provisions in May 1995.


CONCLUSIONS OF LAW

1.  A neck disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2006).

2.  An evaluation in excess of 10 percent for post operative 
scar residuals of cystic mastitis for the period from March 
10, 1994 to May 21, 1995 is not warranted.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. § 4.118, Diagnostic Codes 7803-7805 
(1994).

3.  An evaluation of 50 percent for post operative scar 
residuals of cystic mastitis is warranted from May 22, 1995.  
38 U.S.C.A. §§ 5110, 5107; 38 C.F.R. §§ 3.102, 3.114, 4.116, 
Diagnostic Code 7626 (effective May 22, 1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
his claim, as well as the evidence VA will attempt to obtain 
and which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, the VCAA notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Id.

In this case, in a March 2005 letter, the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate a claim for service connection, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence in her possession.  Then, in a May 2006 
letter, the RO provided notice of the information and 
evidence needed to establish a disability rating and 
effective date for the disabilities on appeal.  The claim was 
last readjudicated in August 2006.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records and post service medical 
records and examination reports.  In an October 2006 
correspondence, the veteran's representative indicated that 
she would be submitting additional evidence.  However, to 
date the veteran has not submitted any additional evidence.  
Thus, the Board finds that all relevant available evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained by the RO.

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate her claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim for service 
connection, any question as to an appropriate effective date 
or disability rating to be assigned is rendered moot.  Any 
error in the sequence of events or content of the notice is 
not shown to have any effect on the case or to cause injury 
to the veteran.  Thus, any such error is harmless and does 
not prohibit consideration of these matters on the merits.  
See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: her multiple contentions, 
service medical records, private medical records, VA medical 
records, and VA examination reports.  Although the Board has 
an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on her behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate her claim and what the evidence in the claims 
file shows, or fails to show, with respect to her claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2006).  Evidence of continuity of symptomatology from the 
time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and arthritis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2006).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

After review the Board finds that the veteran's neck disorder 
did not originate in either period of service.  In this 
regard, her service medical records fail to show any 
complaints or diagnosis of a neck disorder or injury to the 
neck.  An August 1957 entry reflects that the low back pain 
had spread to the interscapular area; however, the Board 
observes that there are no further complaints or findings 
related to the interscapular area or neck in particular.  
Furthermore, her separation examination revealed a normal 
clinical evaluation of the spine.  Thus, while the veteran 
contends she suffered an injury to her neck during service, 
such statement is not supported by the evidence of record.

The Board also finds that arthritis of the neck did not 
originate within one year of separation from either period of 
service.  In this regard, the record fails to show any 
complaints or diagnosis of a neck disorder at those times.  
In fact, a VA examination conducted in November 1960, a year 
and a half after separation from her second period of 
service, revealed no complaints related to the neck.  The 
Board notes that the veteran reported a five- or six-year 
history of neck and shoulder pain at a June 1982 VA 
examination.  The Board observes, however, that even that 
dates the onset of her neck disorder to 1976, which is many 
years after separation.

In the absence of evidence showing a neck injury or disorder 
in service, or arthritis within one year following discharge 
from service, there is no basis upon which to establish 
service connection, and the claim must be denied.

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 
1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 
55-57 (1991).   


Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are:  
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  

During the course of the appeal, the rating schedule 
provisions for evaluating gynecological disorders changed.  
Where a law or regulation changes during the pendency of an 
appeal, the Board should first determine which version of the 
law or regulation is more favorable to the veteran.  If the 
application of the revised regulation results in a higher 
rating, the effective date for the higher disability rating 
can be no earlier than the effective date of the change in 
the regulation.  38 U.S.C.A. § 5110(g) (West 2002).  Prior to 
the effective date of the change in the regulation, the Board 
can apply only the original version of the regulation.  
VAOPGCPREC 3-2000 (April 10, 2000).  

Prior to the change in the rating schedule, the veteran's 
post operative scar residuals from cystic mastitis were 
evaluated under the regulations pertaining to scars.  The RO 
granted a compensable evaluation under Diagnostic Code 7819 
in an August 2004 decision, effective to March 10, 1994, 
based on the extent of the scarring.  Subsequently, the RO 
found that rating the veteran's scars under Diagnostic Code 
7626 would be more advantageous, and granted a 50 percent 
evaluation under that Code.  The RO assigned an effective 
date for the increased rating of April 30, 2003, the date of 
the VA examination describing the extent of the alteration of 
the breasts.

The Board finds, however, that the evidence of record 
supports a finding that the veteran had tissue loss of the 
breasts at the time of the revision to Diagnostic Code 7626.  
Specifically, the evidence shows the veteran underwent five 
breast surgeries for her cystic mastitis, occurring in 
approximately 1958, 1959, 1968, 1978, and 1982.  A 1968 
treatment report indicated that latter 1/3 of the right 
breast was removed, and the August 1994 VA examination noted 
tissue loss of the left breast.  

As these surgeries all occurred prior to the 1995 change in 
the regulations, reasonable doubt dictates that the 
alteration in size and form of the breasts caused by the 
surgeries existed at the time of the change in the 
regulation.  While the veteran did have subsequent surgery on 
her left breast, tissue loss was noted prior to that time.  
Thus, resolving all doubt in favor of the veteran, the Board 
finds that the veteran is entitled to a 50 percent evaluation 
for significant alteration is size or form of the breasts 
bilaterally, under Diagnostic Code 7626, effective the date 
the regulation changed to include such criteria, May 22, 
1995.

Prior to May 22, 1995, the provisions of Diagnostic Code 7626 
pertained only to removal of the mammary glands, and do not 
apply to the veteran's scars.  Thus, a higher rating prior to 
that date is not warranted under that Code.

Furthermore, a rating in excess of 10 percent for the 
scarring is not warranted prior to May 22, 1995.  In this 
regard, the VA examination from August 1994 indicated she had 
no complaint with respect to the scars.  The scars were not 
tender, caused no limitation of use of the upper extremities, 
and there was no nerve damage.  Thus, there is no basis for a 
rating in excess of 10 percent for the scars for the period 
from March 10, 1994 to May 22, 1995.  38 C.F.R. § 4.118.


ORDER

Service connection for a neck disorder is denied.

A 50 percent evaluation for post operative scar residuals of 
cystic mastitis is granted effective May 22, 1995, subject to 
the regulations applicable to the payment of monetary 
benefits.


REMAND

After review, the Board observes that further development is 
required prior to adjudicating the veteran's increased rating 
claim for the low back disability.

In the March 2005 remand, the Board requested, in part, that 
the RO afford the veteran a VA examination to document the 
severity of her low back disability.  The examiner was 
specifically asked to determine whether the low back 
disability is manifested by any sciatic neuropathy.

After review, the Board observes that the RO has not 
adequately addressed the action requested by the Board.  
Although the veteran was afforded an examination in January 
2006, the examiner indicated that the veteran's sciatic 
neuropathy question should be addressed by a neurologist.

The RO and the veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the United States Court of 
Appeals for Veterans Claims (Court).  Compliance by the Board 
or the RO is neither optional nor discretionary.  Where the 
remand orders of the Board or the Court are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  Thus, the appeal must be remanded for compliance 
with the March 2005 Board remand.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain any ongoing 
medical records pertinent to the veteran's 
degenerative disc disease of the 
lumbosacral spine.

2.  The RO should schedule the veteran for 
a VA neurology examination to determine 
the current severity of any neurologic 
manifestations from her service-connected 
degenerative disc disease of the 
lumbosacral spine.  The veteran's claims 
file should be made available to and 
reviewed by the examiner.  The examination 
report should reflect that such review was 
accomplished.  All indicated tests should 
be performed and all findings should be 
reported in detail.  The examiner should 
set forth the complete rationale for all 
opinions expressed and conclusions 
reached.

4.  Thereafter, the RO should readjudicate 
the claim.  If the benefit sought on 
appeal remains denied, the veteran and her 
representative should be issued a SSOC and 
given an opportunity to respond before the 
case is returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


